DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colantonio (US 6,988,522).
As best depicted in Figure 1, Colantonio is directed to a tire construction comprising a runflat insert 38, a pair of inclined belt layers 32, 34, and an inner liner 42, wherein respective ends of said inner liner are located between a maximum section width and a line that is perpendicular to an end of said inclined belt layers and intersects a tire inner surface. See the annotated figure below.

    PNG
    media_image1.png
    534
    843
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio. 
As detailed above, Colantonio is directed to a tire comprising a pair of inclined belt layers, a runflat insert, and an inner liner.  Colantonio further states that such an inner liner 
Regarding claims 3 and 5, the claims include absolute dimensions and it is well taken that tire dimensions vary as a function of the tire size and ultimately the intended use of the tire.  Additionally, it is well known that tire belt layers are commonly disclosed in terms of a range of widths and such widths would satisfy the broad range of the claimed invention, there being no conclusive showing of unexpected results for the claimed arrangement.  Lastly, Figure 2 depicts an arrangement consistent with that required by the claimed invention.
With respect to claims 4 and 6-8, a maximum thickness position of runflat insert 64 appears to correspond with a gauge of said insert is on the order of 0.65 times an overall gauge and in such an instance, an end of inner liner 68 is radially outward thereof.  It is further noted that a maximum thickness of runflat insert 64 can be relatively large (Column 4, Lines 40+ and Column 5, Lines 20+), further suggesting locations in which an insert gauge is equal to 0.65 times an overall gauge.  Lastly, Applicant has not provided a conclusive showing of unexpected results for the claimed relationship.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 19, 2021